IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MONTANA XAVIER WADE,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-123

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Andy Thomas, Public Defender, and Pamela D. Presnell, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.